                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION


BRANDON ADKINS, et al.,

                               Plaintiffs,

v.                                                     CIVIL ACTION NO. 3:19-cv-00275

WELLS FARGO BANK, N.A., et al.,

                               Defendants.



                          MEMORANDUM OPINION AND ORDER


       Before the Court is a Motion to Compel Arbitration and to Dismiss the Complaint by

Defendant Wells Fargo Bank, N.A. (“Wells Fargo”). (ECF No. 7.) For the reasons stated herein,

the Motion, (ECF No. 7), is GRANTED IN PART and DENIED IN PART.

                                        I.      BACKGROUND

       According to the Complaint, Plaintiffs fell into arrears over an alleged debt owed to Wells

Fargo. (ECF No. 1-1 at 7 ¶ 5.) Wells Fargo attempted to collect on the debt, allegedly making

telephone calls and sending letters to Plaintiffs. (Id.) Plaintiffs retained legal counsel before

February 3, 2015. (Id. at 8 ¶ 7.) During one of the phone calls, Plaintiffs allegedly alerted Wells

Fargo to their legal representation and provided Wells Fargo the contact information for their

attorney. (Id. at ¶ 8.) After this interaction, Wells Fargo purportedly continued to call Plaintiffs

“on a regular basis” in attempt to collect on the debt. (Id. at ¶ 9.)

       Based on these facts, Plaintiffs filed a complaint in the Circuit Court of Wayne County

against Wells Fargo on March 9, 2019, asserting violations of the West Virginia Consumer Credit
and Protection Act (“WVCCPA”), W. Va. Code § 46A–1–101, et seq., intentional infliction of

emotional distress, and invasion of privacy. For these claims, Plaintiffs seek actual and statutory

damages, punitive damages, and attorney fees and costs. (Id. at 11–12.) Wells Fargo timely

removed the case to this Court based on diversity jurisdiction under 28 U.S.C. § 1332. (ECF No.

1.) On June 3, 2019, Wells Fargo filed the present Motion to Compel Arbitration regarding Ms.

Adkins and a simultaneous Motion to Dismiss as to both Plaintiffs. (ECF No. 7.) Plaintiffs filed

a response on July 15, 2019, (ECF No. 17), and Wells Fargo replied on August 5, 2019, (ECF No.

20). As such, the motion is fully briefed and ripe for adjudication.

                                     II.    LEGAL STANDARDS

       A.      Motion to Compel Arbitration

       The Federal Arbitration Act (“FAA”) was in enacted in 1925 to “reverse the longstanding

judicial hostility to arbitration agreements . . . and to place [them on] the same footing as other

contracts.” Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 25 (1991). The Act provides

that arbitration clauses in contracts concerning interstate commerce are “valid, irrevocable, and

enforceable, save upon such grounds as exist at law or in equity for the revocation of any contract.”

9 U.S.C. § 2. Thus, “due regard must be given to the federal policy favoring arbitration, and

ambiguities as to the scope of the arbitration clause itself resolved in favor of arbitration.” Id.

(citing Volt Info. Sciences, Inc. v. Bd. of Tr. of Leland Stanford Jr. Univ., 489 U.S. 468, 475–76

(1989)).

       Under section 4 of the FAA, “a party ‘aggrieved’ by the failure of another party ‘to arbitrate

under a written agreement for arbitration’ may petition a federal court ‘for an order directing that

such arbitration proceed in the manner provided for in such agreement.’ The court ‘shall’ order


                                                 2
arbitration ‘upon being satisfied that the making of the agreement for arbitration or the failure to

comply therewith is not in issue.’” Rent-A-Center West, Inc., v. Jackson, 561 U.S. 63, 68 (2010)

(quoting 9 U.S.C. § 4). A party seeking to compel arbitration pursuant to this section must

establish the following:

       (1) the existence of a dispute between the parties, (2) a written agreement that
       includes an arbitration provision which purports to cover the dispute, (3) the
       relationship of the transaction, which is evidenced by the agreement, to interstate
       or foreign commerce, and (4) the failure, neglect or refusal of the [party] to arbitrate
       the dispute.


Adkins v. Labor Ready, Inc., 303 F.3d 496, 500–01 (4th Cir. 2002) (quoting Whiteside v. Teltech

Corp., 940 F.2d 99, 102 (4th Cir. 1991)) (internal quotation marks omitted).

       B.      Motion to Dismiss

       Federal Rule of Civil Procedure 8(a)(2) requires that a pleader provide “a short and plain

statement of the claim showing . . . entitle[ment] to relief.” McCleary-Evans v. Md. Dep’t of

Transp., State Highway Admin., 780 F.3d 582, 585 (4th Cir. 2015) (stating that this requirement

exists “to give the defendant fair notice of what the . . . claim is and the grounds upon which it

rests” (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007))). This pleading rule

“requires more than labels and conclusions, and a formulaic recitation of the elements of a cause

of action will not do.” Id. (quoting Twombly, 550 U.S. at 555).

       Rule 12(b)(6) correspondingly permits a defendant to challenge a complaint when it “fail[s]

to state a claim upon which relief can be granted . . . .” Fed. R. Civ. P. 12(b)(6). To survive a

motion to dismiss, a complaint must contain enough facts, accepted as true, “to state a claim to

relief that is plausible on its face.” Wikimedia Found. v. Nat’l Sec. Agency, 857 F.3d 193, 208

(4th Cir. 2017) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).             In evaluating the

                                                  3
sufficiency of a complaint, a court separates the legal conclusions from the factual allegations,

assuming the truth of only the factual allegations, and then determining whether those allegations

allow the court to reasonably infer that “the defendant is liable for the misconduct alleged.” Iqbal,

556 at 678. A motion to dismiss will be granted if, “after accepting all well-pleaded allegations

in the plaintiff’s complaint as true and drawing all reasonable factual inferences from those facts

in the plaintiff’s favor, it appears certain that the plaintiff cannot prove any set of facts in support

of his claim entitling him to relief.” Edwards v. City of Goldsboro, 178 F.3d 231, 244 (4th Cir.

1999).

                                          III.    DISCUSSION

         A.     Arbitration Agreement

         First, Wells Fargo moves to compel Ms. Adkins to submit her claims for violation of the

WVCCPA, intentional infliction of emotional distress, and invasion of privacy to arbitration

because they are subject to an arbitration agreement. (ECF No. 8 at 5–7.) As stated above, there

are four factors a party must demonstrate for the Court to compel arbitration under the FAA. See

supra Part II.A. Here, Plaintiffs contest the second factor, denying the existence of an arbitration

agreement between the parties. (ECF No. 17 at 3.) They claim that after Wells Fargo filed its

notice of removal, Plaintiffs’ counsel asked Wells Fargo to produce the “online application signed

by [Plaintiffs]” and proof that the application allegedly submitted “is linked with any documents

signed by [Plaintiffs].” (ECF No. 17-1.)         To date, Wells Fargo has failed to provide any

documentation relating to Plaintiffs’ account.

         The Fourth Circuit has stated that “even though arbitration has a favored place, there still

must be an underlying agreement between the parties to arbitrate.” Adkins, 303 F.3d at 501


                                                   4
(quoting Arrants v. Buck, 130 F.3d 636, 640 (4th Cir. 1997)) (internal quotation marks omitted).

Unless the parties have formed an agreement, “a party cannot be required to submit to arbitration

any dispute which he has not agreed so to submit.” AT&T Tech., Inc. v. Commc’ns Workers, 475

U.S. 643, 648 (1986); 9 U.S.C. § 3 (requiring “an agreement in writing” for arbitration to proceed).

“Whether a party agreed to arbitrate a particular dispute is a question of state law governing

contract formation.” Adkins, 303 F.3d at 501 (citing First Options of Chicago, Inc. v. Kaplan,

514 U.S. 938, 944 (1995)). Further, the West Virginia Supreme Court of Appeals has held that

“the proponent of a lost or missing instrument must prove its existence and contents with clear and

convincing evidence.” Estate of Bossio v. Bossio, 785 S.E.2d 836, 841 (W. Va. 2016).

       Here, Wells Fargo’s argument relies solely on the declaration of its own employee, Jeffrey

Hoffman, who states that he has personally examined the business records that purportedly bind

Ms. Adkins to arbitration. (ECF No. 7-2 (Hoffman Decl.).) Throughout his declaration, Mr.

Hoffman references several documents, including the Credit Card Agreement and Ms. Adkin’s

online application for a Wells Fargo credit account. He states that Ms. Adkins received a credit

account by submitting an online application and that “Wells Fargo’s online application system

cannot approve a credit card application, let alone issue a credit card, unless the applicant has

signed the Credit Card Agreement” and indicates “consent to be bound by the terms of the

Arbitration Agreement.” (Id. at 2 ¶ 4, 3 ¶ 11.) He goes on to state that “Ms. Adkins signed the

Credit Card Agreement,” which allegedly includes the arbitration provision that encompasses her

claims asserted in this action. (Id. at 2 ¶¶ 6–7, 4 ¶ 12.) Critically, however, Wells Fargo has

failed to produce the arbitration agreement allegedly signed by Ms. Adkins let alone any direct

evidence relating to Plaintiffs’ account or application. Instead, its motion is based solely on an


                                                 5
alleged contract and Mr. Hoffman’s assurances, which, without more, appears to consist of mere

speculation as to what should have occurred based on Wells Fargo’s normal course of business.

       In its reply, Wells Fargo provides a supplemental declaration of Mr. Hoffman and a

redacted application summary with information, including Ms. Adkins’ full name, social security

number, date of birth, contact information, and the internet protocol (“IP”) address from which she

made her online application. (ECF No. 20-1.) Citing a decision from the Central District of

California, Wells Fargo argues that the IP address is additional proof that Ms. Adkins

electronically signed the Credit Card Agreement, including the arbitration agreement. (ECF No.

20 at 4 (citing Castillo v. Cava Mezze Grill, LLC, 2018 WL 7501263 (C.D. Cal. Dec. 21, 2018)).)

In Castillo, an employee, in opposition to her employer’s motion to compel arbitration, contended

that she was not presented with and did not agree to the disputed arbitration agreement because it

did not contain her signature. In response, her employer’s human resources manager submitted a

declaration explaining how the online employment forms and onboarding process is completed.

The declaration also included a screenshot of the plaintiff’s account, which showed the documents

she completed, her electronic signature, and the date and times she electronically signed each

document. Some of the forms also showed the plaintiff’s IP address and email. The court found

that, regardless of whether the IP address and email were included, the employer established by a

preponderance of the evidence that the employee reviewed and signed the arbitration agreement

because her “electronic signature block [was] consistent across all employment forms . . . .” 2018

WL 7501263, at *3.

       Unlike in Castillo, the evidence offered here does not contain a depiction of Ms. Adkins’

electronic signature but instead is merely an application summary of her personal information and


                                                6
the date and time she entered and submitted the application. Wells Fargo does not do so much as

explain how the information was compiled and who prepared the summary. Without a replication

of Ms. Adkins’ signature, the IP address has no significance and is insufficient to prove the

existence of the alleged arbitration agreement by clear and convincing evidence. See Pellerin v.

Life Ins. Co. of N. Am., 187 F.3d 630, 1999 WL 507209, at *3 (4th Cir. July 19, 1999) (affirming

the district court’s denial of a motion to compel arbitration where there was “no evidence of any

agreement to arbitrate between the parties.”); Emp. Res. Grp., LLC v. Adkins, No. 16–0150, 2016

WL 6819786 (W. Va. Nov. 18, 2016) (denying motion to compel arbitration where affidavit of

representative was submitted but no direct evidence was offered to show that the party opposing

arbitration was presented with the arbitration agreement or even had knowledge of the same).

Accordingly, Wells Fargo’s motion to compel Ms. Adkins’ claims to arbitration is DENIED.

       B.      Standing under the WVCCPA

       With respect to Mr. Adkins, Wells Fargo argues that he lacks standing to bring suit under

the WVCCPA because he does not meet the definition of a “consumer” under the Act. (ECF No.

8 at 7–8.) In particular, Wells Fargo contends that the allegations in the Complaint are insufficient

to establish that Mr. Adkins has standing separate from that of his wife, who is the account holder,

to proceed with a WVCCPA claim. In response, Plaintiffs argue that they share a marital interest

in the claim because they “used their financial accounts in unity.” (ECF No. 17 at 7.) West

Virginia Code § 46A–1–102(12) defines a “consumer” as “a natural person who incurs debt

pursuant to . . . a consumer loan, . . . .” W. Va. Code § 46A–1–102(12). The Court agrees with

Wells Fargo that Mr. Adkins’ asserted marital interest in their finances “does not mean [he] is a

consumer for purposes of the [account].” In re Spurlock, No. 3:10–1252, 2011 WL 2469830, at


                                                 7
*6 (S.D. W. Va. June 17, 2011) (dismissing spouse’s claim under the WVCCPA, despite her

“marital interest in the house,” where she did not sign the loan at issue and was not a party to the

agreement).

       Further, Plaintiffs bear the burden of establishing standing with respect to their claims.

See Jones v. Sears Roebuck & Co., No. 5:06-cv-00345, 2007 WL 964401, at *2 (S.D. W. Va. Mar.

28, 2007).    The elements of standing “are not mere pleading requirements but rather an

indispensable part of the plaintiff[s’] case” that must be supported by sufficient evidence, as

required at the successive stages of the litigation. Lujan v. Defenders of Wildlife, 504 U.S. 555,

561 (1992). “At the pleading stage, general factual allegations of injury resulting from the

defendant’s conduct may suffice.” Id. Here, while the Complaint alleges that both “Plaintiffs

fell into arrears upon an alleged indebtedness owed by Plaintiffs to the Defendant,” (ECF No. 1-1

at 7 ¶ 5), there are no allegations that Mr. Adkins was a cardholder under the account or a party to

the alleged agreement. Neither have Plaintiffs offered any evidence establishing that Mr. Adkins

has any interest or obligation under the account. Accordingly, Count I of the Complaint is

DISMISSED with respect to Mr. Adkins.

       C.      WVCCPA

       Next, Wells Fargo argues that Plaintiffs’ WVCCPA claim fails because the Complaint

includes no allegation that Wells Fargo made any call with the requisite intent to annoy, abuse,

oppress, or threaten Plaintiffs. (ECF No. 8 at 8–9.) Under West Virginia law, a debt collector

may be liable under the WVCCPA for calling a person numerous times per week “with intent to

annoy, abuse, oppress or threaten any person at the called number.” W. Va. Code § 46A–2–

125(d). Plaintiffs plainly allege in Paragraph 12 of their Complaint that Wells Fargo “engag[ed]


                                                 8
in unreasonable, oppressive, or abusive conduct towards the Plaintiffs by placing a large amount

of telephone calls to [them] in an attempt to collect a debt . . . .” (ECF No. 1-1 at 9 ¶ 12.)

However, Wells Fargo contends that “the number of telephone calls . . . alone is not sufficient to

establish a defendant’s intent to annoy” under the WVCCPA. (ECF No. 8 at 8.) In so arguing,

Defendant relies on Valentine & Kebaratas, Inc. v. Lenahan, 801 S.E.2d 431, 436 (W. Va. 2017),

where the West Virginia Supreme Court of Appeals held “that the volume of unanswered calls . .

. does not establish intent in violation of [the WVCCPA].” In that case, the issue of intent was

before the court on summary judgment. Id. at 435 (noting that to establish such a claim on

summary judgment there must be evidence of numerous calls “and other evidence which suggested

abuse.” (citing Bourne v. Mapother & Mapother, P.S.C., 998 F. Supp. 2d 495, 502 (S.D. W. Va.

2014)). Here, however, Plaintiffs need only “state a claim to relief that is plausible on its face”

to survive the Rule 12(b)(6) standard. Iqbal, 556 U.S. at 678.

       In O’Dell v. USAA Fed. Sav. Bank, No. 3:17-1427, 2018 WL 1701973, (S.D. W. Va. Apr.

5, 2018), this Court held that intent to annoy, abuse, oppress, or threaten was established with

evidence “regarding the volume, the nature, the quality, and the characteristic of Defendant’s

repeated and continuous calls.” 2018 WL 1701973, at *10. Here, Plaintiffs support their claim

with factual allegations that they received “telephone calls from the Defendant on a regular basis”

and that Wells Fargo’s collection activities, including telephone calls and written communications,

were “high volume.” (ECF No. 1-1 at 8 ¶¶ 6, 7.) Further, they allege that Wells Fargo continued

to place telephone calls to Plaintiffs “on a regular basis” even after they advised Wells Fargo not

to contact them anymore unless through their retained counsel, whose name and contact

information were provided to Wells Fargo. (Id. ¶¶ 8, 9.) Plaintiffs allege that Wells Fargo’s


                                                9
conduct and consistent collection efforts are “constantly fresh on their minds” and have caused

them “to endure stress and anxiety on a daily basis” in addition to “annoyance, worry, and

aggravation.” (Id. ¶ 10.) Like in O’Dell, the Court finds that these assertions, if proven, would

establish a claim under the WVCCPA. Thus, Plaintiffs’ Complaint sufficiently states a plausible

claim for violation of the WVCCPA, and, accordingly, Wells Fargo’s motion with respect to Ms.

Adkins’ WVCCPA claim in Count I is DENIED.

       D.      Intentional Infliction of Emotional Distress

       Wells Fargo also contends that Plaintiffs fail to plead the requisite elements to sustain an

intentional infliction of emotional distress claim. (ECF No. 8 at 9–10.) In West Virginia, “[o]ne

who by extreme and outrageous conduct intentionally or recklessly causes severe emotional

distress to another is subject to liability for such emotional distress . . . .” Syl. pt. 6, Harless v.

First Nat. Bank in Fairmont, 289 S.E.2d 692, 694 (W. Va. 1982). The West Virginia Supreme

Court of Appeals has set forth the following elements necessary to establish intentional infliction

of emotional distress:

       (1) That defendant’s conduct was atrocious, intolerable, and so extreme and
       outrageous as to exceed the bounds of decency; (2) That the defendant acted with
       the intent to inflict emotional distress, or acted recklessly when it was certain or
       substantially certain emotional distress would result from his conduct; (3) That the
       actions of the defendant caused the plaintiff to suffer emotional distress; and (4)
       That the emotional distress suffered by the plaintiff was so severe that no reasonable
       person could be expected to endure it.

Philyaw v. E. Associated Coal Corp., 633 S.E.2d 8, 13 (W. Va. 2006) (quoting syl. pt. 3, Travis v.

Alcon Labs., 504 S.E.2d 419, 425 (W. Va. 1998)). This claim requires conduct that is “more than

unreasonable, unkind or unfair; it must truly offend community notions of acceptable conduct.”

Id. at 425 (citation omitted). Alleged “conduct that is merely annoying, harmful of one’s rights


                                                  10
or expectations, uncivil, mean-spirited, or negligent does not constitute outrageous conduct.”

Courtney v. Courtney, 413 S.E.2d 418, 423–24 (W. Va. 1991) (internal citations removed).

       Wells Fargo argues that Plaintiffs’ allegations are conclusory and simply suggest that they

“received occasional calls over the subject timespan.” (ECF No. 20 at 6.) In Baldwin v. Wells

Fargo Fin. Nat’l Bank, No. 3:16-4841, 2017 WL 63026 (S.D. W. Va. Jan. 5, 2017), this Court

considered the same issue as to whether intentional infliction of emotional distress was sufficiently

pled in a complaint nearly identical to Plaintiffs here. There, the complaint asserted “that a high

volume of calls were placed to Plaintiffs—even after Defendant was aware of attorney

representation—and that Plaintiffs were threatened by such conduct.” Id. at *3 (internal quotation

marks omitted).     Based on these allegation, this Court found that “[a]lthough an IIED’s

outrageous standard requires conduct ‘so severe that no reasonable person could be expected to

endure it’, Plaintiffs’ complaint sufficiently pleads a plausible claim involving a high number of

threatening phone calls.” Id. (citing Travis, 504 S.E.2d at 425). As stated previously, Plaintiffs

allege that Wells Fargo acted egregiously by placing “a high volume of telephone calls to

Plaintiff’s home in violation of the WVCCPA”, by continuing “to contact Plaintiffs while knowing

they were represented by an attorney,” and by “adopt[ing] policies and procedures without regard

to West Virginia law” and “which have the effect of inflicting emotional distress upon consumers

to coerce them to pay money . . . .” (ECF No. 1-1 at 10 ¶ 15.) Plaintiffs also connect Wells

Fargo’s conduct to the severe emotional distress Plaintiffs’ allegedly suffered, specifying that

Plaintiffs were harassed and threatened by the calls.        (Id. ¶ 17.)   Accepting these factual

allegations as true, the Court finds that the Complaint sufficiently pleads a claim for IIED.

Therefore, the motion to dismiss Count II is DENIED.


                                                 11
       E.      Invasion of Privacy

       Finally, Wells Fargo argues that Plaintiffs’ Complaint inadequately states a claim for

invasion of privacy. (ECF No. 8 at 10–11.) An invasion of privacy claim may be asserted under

four different theories, including for “an unreasonable intrusion upon the seclusion of another.”

Crump v. Beckley Newspapers, Inc., 320 S.E.2d 70, 85 (W. Va. 1984). An “[u]nreasonable

intrusion upon another’s seclusion occurs when ‘[o]ne . . . intentionally intrudes, physically or

otherwise, upon the solitude or seclusion of another or his private affairs or concerns, . . . if the

intrusion would be highly offensive to a reasonable person.’” Harbolt v. Steel of West Virginia,

Inc., 640 F. Supp. 2d 803, 817 (S.D. W. Va. 2009) (quoting Rest. (Second) of Torts § 652B (1977)).

Again, the pleadings specify that Wells Fargo allegedly repeatedly and continuously called and

wrote to Plaintiffs after learning of attorney representation.         Plaintiffs allegedly suffered

emotional distress as a result. (ECF No. 1-1 at 11 ¶¶ 20–22.) The Court finds that these

allegations survive the plausibility standard under a motion to dismiss. See Elkins v. Diversified

Collection Servs., Inc., No. 5:13-cv-00927, 2013 WL 3754830, at *7 (S.D. W. Va. July 15, 2013)

(finding that “[d]espite [plaintiff’s] failure of averring the number and times of the telephone calls

or communications in his pleading, he has alleged enough details in the pleading” to state a

plausible invasion of privacy claim); Baldwin, 2017 WL 63026, at *4 (same). Therefore, Wells

Fargo’s motion to dismiss Count III is DENIED.

                                        IV.     CONCLUSION

       For the foregoing reasons, Wells Fargo’s motion to compel arbitration and dismiss the

complaint is GRANTED IN PART and DENIED IN PART. (ECF No. 7.) The motion is

DENIED insofar as it seeks to compel arbitration. Further, Wells Fargo’s motion to dismiss


                                                 12
Counts II and III is DENIED. The motion insofar as it seeks to dismiss Count I with respect to

Mr. Adkins is GRANTED.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                           ENTER:        January 16, 2020




                                             13
